Citation Nr: 0937184	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ischemic 
cardiomyopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's claim of entitlement to 
service connection for ischemic cardiomyopathy.

The Veteran contends that he had cramps and pain in his lower 
extremities during service, and that he had to elevate his 
legs to reduce the pain.  His statements appear to imply that 
such symptoms represented the onset of heart disease.  A 
March 1969 medical history reflects that the Veteran did 
report a history of cramps in his legs in service.  

The evidence of record includes a January 2007 opinion from 
J. C. Bailey, M.D., a private physician at Tri-State 
Cardiology, that the Veteran's ischemic cardiomyopathy is 
related to an injury, disease, or event occurring during the 
Veteran's military service.  This opinion is not based on a 
review of the Veteran's medical history, to include his 
service medical records.  In addition, no specific 
explanation for the basis of the opinion was given.  However, 
it is noted that, where there is competent evidence of a 
current disability and evidence indicating an association 
between the disability and active service, VA must obtain a 
medical nexus opinion.  Charles v. Principi, 16 Vet. App. 370 
(2002).

VA has not provided the Veteran an examination or sought a 
medical opinion with respect to his ischemic cardiomyopathy 
claim.  According to 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Here, given the opinion of Dr. Bailey and the Veteran's 
assertions, the Board finds that a VA examination and medical 
opinion are needed to properly adjudicate this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, an April 2006 report of VA examination in 
connection with an unrelated claim notes that the Veteran has 
applied for SS (Social Security) Disability secondary to his 
heart condition.  The records regarding this claim for 
benefits from the Social Security Administration (SSA) have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the Veteran's complete SSA record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2007); see also Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998) (when VA put on notice of SSA records prior to 
issuance of final decision, Board must seek to obtain 
records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim); Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As such, this appeal must be 
remanded to obtain the Veteran's complete SSA record.

In addition, VA outpatient treatment records reflect that the 
appellant has received VA and private medical treatment for 
his heart disorder.  VA is therefore on notice of records 
that may be probative to this claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  In addition, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of 
the relevant private and VA treatment records not already of 
record and associate said records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who have 
treated him for cardiovascular complaints 
since his discharge from active duty 
service in June 1970.  This should 
include, but is not limited to, his 
treatment at Tri-State Cardiology by Dr. 
Bailey as well as at the Mountain Home VA 
Medical Center.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran in response to this request 
which have not been previously secured.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of his heart disorder.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
If any studies are necessary, they should 
be performed and all findings reported in 
detail.  The examiner should record the 
full history of the disorder, including 
the Veteran's own account of the etiology 
of his disability, and specifically 
comment as to whether it is as least as 
likely as not that any current heart 
disability identified on examination, to 
include ischemic cardiomyopathy, is 
causally related to the Veteran's active 
service or any incident therein, to 
include the leg cramps noted by history in 
the service medical records.  The report 
of examination should include a complete 
rationale for all opinions rendered.  If 
the physician feels it is not possible to 
answer this question without resort to 
speculation, this should be stated. 

4.  Thereafter, readjudicate the claim in 
light of the additional evidence.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

